UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                      Before
                          COOK, GALLAGHER, and HAIGHT
                             Appellate Military Judges

                           UNITED STATES, Appellee
                                       v.
                         Specialist DONALD D. WELCH
                         United States Army, Appellant

                                  ARMY 20111023

                  Joint Readiness Training Center and Fort Polk
                          Patricia Lewis, Military Judge
                   Colonel Keith C. Well, Staff Judge Advocate



For Appellant: Major Richard E. Gorini, JA; Captain James S. Trieschmann, Jr., JA.

For Appellee: Lieutenant Colonel Amber J. Roach, JA.


                                  31 October 2012

                             ----------------------------------
                              SUMMARY DISPOSITION
                             ----------------------------------

Per Curiam:

       A military judge, sitting as a general court-martial, convicted appellant,
pursuant to his pleas, of conspiracy to obstruct justice, failure to obey a lawful
general order, wrongful use of heroin, wrongful distribution of heroin, wrongful
possession of heroin, unlawful entry, and obstruction of justice in violation of
Articles 81, 92, 112a, 130, and 134, Uniform Code of Military Justice, 10 U.S.C. §
881, 892, 912a, 930, and 934 [hereinafter UCMJ]. Appellant was sentenced to a
bad-conduct discharge, confinement for six years, forfeiture of all pay and
allowances, and reduction to the grade of E-1. The convening authority (CA)
approved only so much of the adjudged sentence as provides for a bad-conduct
discharge, confinement for forty-two months, forfeiture of all pay and allowances,
and reduction to the grade of E-1. The CA credited appellant with 142 days of
confinement against the sentence to confinement. The CA deferred adjudged
forfeitures of $404.00 pay per month, effective 10 November 2011, and waived
automatic forfeiture of $404.00 pay per month, effective 10 November 2011 until 10
May 2012. This case is before us for review pursuant to Article 66, UCMJ.
WELCH — ARMY 20111023


       On consideration of the entire record and the matters personally raised by
appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), the
findings of guilty are affirmed and, except for that part of the sentence that includes
forfeiture of all pay and allowances, the court affirms the sentence.  All rights,
privileges, and property, of which appellant was deprived by virtue of that portion of
his sentence being set aside by this decision, are hereby ordered restored. See
UCMJ arts. 58(b) and 75(a).



                                                               FOR THE COURT: 
                                                               FOR THE COURT:


                                                               MALCOLM H. SQUIRES, JR.                          
                                                               Clerk of Court 
                                                               MALCOLM H. SQUIRES JR.




                                                            

 The CA approved appellant’s request for deferment of adjudged forfeitures of
$404.00 pay per month until action and waiver of automatic forfeitures of $404.00
pay per month for a period of six months. The waiver of automatic forfeitures for the
benefit of appellant’s dependents was stated in the CA’s action. However, the action
also approved the adjudged forfeiture of all pay and allowances, thus leaving no pay
and allowances to waive for the benefit of appellant’s dependents. In order to
effectuate the clear intent of the CA, we set aside that portion of the sentence that
includes total forfeiture of pay and allowances.

                                                                 2